Caldwell, J.
The indictment charges that the defendant “ did then and there butcher beef for the market of *510the town of Bastrop, * * * * and did then and there fail to return lists of the marks and brands, stating in said lists from whom purchased, of all cattle slaughtered by him.” .?
The indictment is not so artistically drawn as to escape criticism, yet we do not encounter the embarrassments which beset the counsel of defendant in determining its légal sufficiency.
The object of the law is to compel butchers to keep a record of all cattle slaughtered by them, with evidence of the identity of each animal, that crime might be prevented, or detected and punished. The law prescribes what this evidence shall consist of.
It is enacted that every person who shall butcher beef * * * shall “keep lists ” of all cattle slaughtered, with the names of persons from whom purchased, together with the marks and brands, and such “lists,” verified by affidavit, shall be recorded by the clerk of the county court.
The lists would not be complete without those requirements. In contemplation of Jaw, it would be no list at all. The clerk would not be authorized to record a partial one. It must state from whom purchased, marks, and brands, and if of one’s own raising, the fact should be so stated.
From this it would seem, that to charge substantially a failure to return lists of cattle slaughtered, as required by law, negatives such a compliance as would exonerate the defendant, and would be sufficient.
The pleadings are all regular, and except the judgment there is no error. Judgment is entered against Adolph Schutze, a party unknown to the record, which is evidently á .mistake. For which cause it must be reversed and remanded, with instructions to enter judgment in accordance with the pleadings and verdict of the jury.
Beversed and remanded.

[The State v. Max Solomons, ordered not be printed, decided the same point.]